DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 October 2020 has been entered.
Response to Amendment
Claims 1-15 and 17-21 are currently pending. Claims 1, 3, and 14 have been amended. Claim 21 has been added. Applicant’s amendments to claims 1 and 14 have overcome the double patenting rejection set forth in the Final Office Action mailed on 17 July 2020.
Claim Objections
Claims 4, 14, and 18 are objected to because of the following informalities:
“carpet,.” in line 5 of claims 4 and 18 should read “carpet”.
“controller” in line 9 of claim 14 should read “controller.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 9, 11, 17, 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 is further rejected due to its dependency to claim 9
Claim 3 recites “wherein the virtual beacon can be deployed automatically.” However, if the beacon detects a hazard and generates a beacon signal based on the detected hazard, the beacon has already been deployed. It is unclear what being “deployed automatically” means. Clarification is requested.
Claims 9 and 20 recite the characteristic of the user may comprise an environmental characteristic. It is unclear what a user’s environmental characteristic is. [0080] of the PGPUB mentions that “environmental data [is] regarding the environment proximate to the user.” Examiner suggests amending “environmental characteristic” to “environmental characteristic of the environment proximate to the user.”
Claim 11 recites “wherein the fall prevention output comprises transmission of at least one of the characteristic, the fall risk value, and the fall risk threshold.” It is unclear how transmitting only the fall risk threshold would output the fall prevention output without the characteristic of the fall risk value. It is unclear how merely outputting a threshold value would aid in preventing a fall.
Claims 17 and 21 recite “wherein the beacon signal comprises at least one of information related to…the fall risk value associated with the hazard.” As previously mentioned in claim 14 and earlier in claim 21, the beacon signal determines the fall risk value. Based on this understanding, claim 17 recites that the beacon signal comprises the beacon signal. It is unclear what the “information related to the fall risk value” is. Clarification is requested. 
Allowable Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hyde et al. ‘978 (US Pub No. 2016/0295978) teaches a walking aid that includes a warning system that is configured to alert a user when there is a dangerous walking surface or situation.
The following is a statement for reasons for the indication of allowable subject matter:
Regarding claims 1 and 21, none of the prior art suggests, either alone or combination, a beacon, not worn or carried by the user, adapted to detect a hazard and generate a beacon signal based on the detected hazard, wherein a fall risk value is determined based on the beacon signal with a controller as the user approaches the hazard, in combination with the other claimed elements.
Regarding claim 14, none of the prior art suggests, either alone or in combination, determining a fall risk value based on a beacon signal with a controller as the user approaches the hazard, in combination with the other claimed steps.
Claims 3, 4, 9, 11, 14, 17, 18, 20, and 21 would be allowable if rewritten to overcome the objections and/or the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 1, 2, 5-8, 12, 13, 15, and 19 are allowed.
Response to Arguments
Applicant argues that the specification does provide a written description for “generating a fall prevention output responsive to at least one of the beacon signal and the fall risk value” in claims 1 and 14. Examiner respectfully agrees, and the 35 U.S.C. 112(a) rejection for claims 1 and 14 have been withdrawn.
Applicant argues that the specification provides a written description for claim 11. However, Examiner notes that claim 11 was previously rejected under 35 U.S.C. 112(b), not 35 U.S.C. 112(a). Furthermore, Applicant argues why transmitting a fall risk threshold to a processor may prevent a fall. 
Applicant argues that because Hausdorff et al. ‘411 teaches that a near fall detector could be incorporated on a treadmill, there would be no reason as to detect a hazard. Applicant also argues that Hausdorff et al. ‘411 does not teach “a beacon…adapted to detect a hazard and generate a beacon signal based on the detected hazard” and “the controller is adapted to determine a fall risk value based on the beacon signal as the user approaches the hazard” because Hausdorff et al. ‘411 teaches that the near fall detector must preemptively receive input from a user in order to adjust the risk parameters.  Examiner respectfully agrees, and the 35 U.S.C. 103 rejection of claims 1-13 and 21 have been withdrawn. None of the prior art teaches or suggests a beacon, not worn or carried by the user, adapted to detect a hazard and generate a beacon signal based on the detected hazard.
Applicant argues that claims 1 and 14 have been amended to recite “determining a fall risk value based on the beacon signal with a controller as the user approaches the hazard,” which Hausdorff et al. ‘411 and LeBoeuf et al. ‘890 do not teach. Examiner respectfully agrees, and the 35 U.S.C. 103 rejection of claims 1-15, and 17-20 have also been withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465.  The examiner can normally be reached on [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AURELIE H TU/Examiner, Art Unit 3791




/ETSUB D BERHANU/Primary Examiner, Art Unit 3791